Citation Nr: 0400161	
Decision Date: 01/06/04    Archive Date: 01/21/04

DOCKET NO.  02-13 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased initial rating for lumbosacral 
disc disease, currently evaluated at 10 percent.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel

INTRODUCTION

The veteran had active service from August 1974 to August 
2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In light of the fact that the appellant contested the initial 
evaluation of his disability, the Board has styled the issue 
of the case as reflected.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

A Travel Board hearing was held at the RO in June 2003 before 
the undersigned Veterans Law Judge, who is designated by the 
Chairman of The Board to conduct hearings pursuant to 38 
U.S.C.A. § 7102 (West 2002).  A transcript of the hearing 
testimony has been associated with the claims file.

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

A May 2000 rating decision granted service connection for 
mechanical back pain with a noncompensable evaluation.  The 
veteran submitted a timely notice of disagreement.  An August 
2000 rating decision granted a compensable evaluation of 10 
percent and changed the veteran's diagnostic code to that for 
lumbosacral disc disease.

The veteran testified at the hearing that he experiences 
daily pain of 3/10 to 4/10 on a 1 to 10 scale, which is even 
higher when he first rises in the morning.  Two to four hours 
is required for the pain to resolve to the usual daily level.  
Further, he related that he experiences three to eight 
episodes per year of severe pain which radiates down to his 
heels and which immobilizes him, often for a period of days.  
He seeks medical treatment only after these severe episodes 
have run their course, as he is unable to do so while 
experiencing them.  Transcript, pp. 6, 7, 10.  An MRI 
examination report of September 2000 reflects disc bulges at 
L3-4 and L4-5. An April 2003 MRI report reflects disc bulging 
with facet osteoarthropathy at L3-4 and L4-5, and mild 
osteoarthropathy at L5-S1.

The Board notes that the June 2001 VA medical examination 
report reflects that the examiner noted that he did not have 
any medical records on the veteran to review as part of his 
examination.  Further, the veteran has submitted additional 
treatment records into the claim file record.  The Board also 
notes that there has been a change in the rating criteria for 
disc pathology, including a renumbering of the diagnostic 
codes for back pathology.  See 68 Fed. Reg. 51,454, August 
27, 2003 (September 26, 2003).

The RO provided the veteran notice of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. 
(West 2002), in a May 2001 letter (letter), which informed 
the veteran he had less than one year to submit any evidence 
he desired considered in support of his claim.  Evidence has 
been submitted and is on file.  In this remand, he will have 
additional opportunity to submit evidence or argument on this 
matter.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), and any 
other applicable legal precedent.

2.  The RO shall obtain any and all 
treatment records for the veteran's 
lumbosacral disc disease generated since 
the statement of the case (SOC) and 
associate them with the claim file.  The 
appellant's assistance in identifying 
these records and providing releases 
should be solicited as needed.

3.  After the above is complete, the RO 
should arrange for the veteran to have an 
VA appropriate medical examination to 
determine the current severity of the 
veteran's lumbosacral disc disease.  This 
should include both neurological and 
orthopedic findings attributed to the 
service connected disc pathology.  The 
examiner(s) should render specific 
findings as to whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the disability being 
evaluated.  In addition, the examiner(s) 
should indicate whether, and to what 
extent, the veteran experiences 
functional loss due to pain and/or any of 
the other symptoms noted above during 
flare-ups.  To the extent possible, the 
examiner(s) should express such 
functional loss in terms of additional 
degrees of limited motion.  If the 
examiner(s) is unable to answer, with a 
reasonable degree of certainty, any 
question posed herein, he or she should 
so indicate.  The report of the 
examinations should reconcile the 
veteran's subjective complaints of pain 
with the objective findings on 
examination.  The RO shall ensure that 
the claim file is provided to the 
examiner(s).

4.  After all of the above is completed, 
the RO shall review all of the evidence 
obtained since the SOC in light of all 
the other evidence of record, to include 
consideration of the current rating 
criteria for disc pathology.  To the 
extent that the benefit sought on appeal 
remains denied, issue the veteran a 
supplemental SOC and, if all is in order, 
return the case to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




